Filed 1/12/21 In re J.M. CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
              SECOND APPELLATE DISTRICT
                    DIVISION FOUR

In re J.M. et al., Persons                                            B305167
Coming Under the Juvenile                                             (Los Angeles County
Court Law.                                                            Super. Ct. No.
                                                                      18CCJP05014)

LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

L.C. et al.,

Defendants and Appellants.

      APPEAL from orders of the Superior Court of Los Angeles
County, Martha A. Matthews, Judge. Affirmed.
      Zaragoza Law Firm, Gina Zaragoza, under appointment by
the Court of Appeal, for Defendant and Appellant L.C.
      Megan Turkat Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant B.G.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, Jessica S. Mitchell, Deputy County
Counsel for Plaintiff and Respondent.
      L.C. and B.G., the mother and presumed father of two-year-
old A.G., appeal from the denial of petitions to modify prior
juvenile court orders (Welf. & Inst. Code, § 388)1 and the court’s
subsequent order terminating parental rights to A.G. and
identifying adoption as A.G.’s permanent plan. (§ 366.26.) L.C.
also appeals from the order denying her petition to modify prior
juvenile court orders concerning five-year-old J.M., whose
presumed father is Juan M.2 L.C. and B.G. contend the court
abused its discretion in denying a continuance to pursue a
bonding study. Finding no abuse of discretion, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

1.    Prior Dependency Proceedings on Behalf of J.M.
      and the Issuance of a 10-Year Criminal Protective
      Order Against Juan M.

      In February 2015, a dependency petition was sustained
alleging Juan M. had engaged in physical altercations with L.C.,
endangering infant J.M. J.M. was removed from Juan M.’s
custody and placed with L.C., and family preservation services
were offered to L.C. In 2016, jurisdiction was terminated and
L.C. was awarded sole legal and physical custody of J.M. with



1     Statutory references are to the Welfare and Institutions
Code.

2    Juan M. did not file a section 388 petition. The section
366.26 hearing concerning his son J.M. was continued, because
Juan M. was incarcerated, as he was throughout most of this
dependency proceeding.



                                   2
monitored visits for Juan M. A 10-year criminal protective order
was entered, protecting L.C. from Juan M. until 2025.

2.   Filing of a Dependency Petition on Behalf of the
     Children Following L.C.’s Separate Physical
     Altercations with Juan M. and B.G.

       In August 2018, the Department of Children and Family
Services (Department) filed a dependency petition on behalf of
three-year-old J.M. and infant A.G. alleging they were
endangered in June 2018, when Juan M. engaged in a physical
altercation with L.C., who contacted Juan M. in violation of the
criminal protective order; and in July 2018 when L.C. physically
attacked B.G. while he was holding A.G.
       L.C. acknowledged her mistake in visiting Juan M., but did
not grasp the seriousness of her actions. She contended Juan M.
was a good father, and they were working things out. L.C. denied
having “touched” B.G., insisting the physical altercation never
occurred, and he was “a liar.”
       The juvenile court ordered that the children remain
released to L.C. with family maintenance services and monitored
visitation for Juan M. and B.G. L.C. and B.G. were to have no
contact with each other.

3.   Arrest of B.G. for Inflicting Corporal Injury
     and Removal of the Children from L.C. for Having
     Contact with B.G.

      In September 2018, the Department learned B.G. was
arrested for a domestic violence incident involving his new




                                   3
girlfriend, and L.C. had renewed her relationship with B.G.,
permitting him unmonitored contact with A.G. L.C.
acknowledged she and B.G. were together, but falsely claimed
A.G. was not with them. L.C. believed the Department was
overreacting; she and B.G. wanted to be together now that the
new girlfriend had him arrested. B.G. confirmed that A.G. was
with them and they wanted to be together now as a family.
       The juvenile court approved the Department’s request for a
protective custody warrant to remove the children from L.C.
because of the unauthorized contact with B.G. The children were
removed on October 11, 2018 and placed in foster care.
       On October 15, 2018, the Department filed an amended
dependency petition adding allegations the children were at risk
of serious physical harm by B.G.’s physical altercation with his
new girlfriend and L.C.’s unauthorized contact with B.G. in
violation of a court order. The petition also alleged L.C. had a
history of substance abuse and B.G. was a current substance
abuser. The children were ordered to remain in foster care. By
the time of the continued jurisdiction hearing on December 19,
2018, B.G. had been convicted of vandalism and was
incarcerated.
       At the jurisdiction hearing, B.G. and L.C. each signed a
waiver form and pleaded no contest to the allegations. The
juvenile court sustained the petition, with the exception of the
substance abuse allegations, which were dismissed.
       At the disposition hearing, the juvenile court declared the
children dependents of the court under section 300, subdivisions
(a) and (b) and ordered them removed from parental custody and
placed in suitable placement. The court ordered monitored
visitation and reunification services for L.C. No reunification




                                   4
services were ordered for B.G. due to his incarceration (§ 361.5,
subd. (a)); he was to have monitored visits upon release.

4.    The Six- and 12-Month Review Hearings

      Prior to the six-month review hearing, the Department
learned L.C. had been arrested in June 2019 for being the
aggressor in a domestic violence incident involving her new
boyfriend. L.C. said she felt “unsupported” and blamed her new
boyfriend for “mak[ing] a big deal and just being a crybaby.” The
children were not present. L.C.’s previously liberalized
unmonitored visitation reverted to monitored visitation. The
Department recommended she participate in an anger
management program.
      At the six-month review hearing, the juvenile court found
L.C. had made partial progress and ordered continued family
reunification services. L.C. was given a referral for anger
management counseling. The children were to remain in foster
care.
      Despite some initial progress, L.C. began to relapse into
her former habit of minimizing the domestic violence incidents,
blaming others, and refusing to take responsibility for her
impulsive actions. The Department was concerned L.C. still
lacked the insight and skills necessary to ensure her children’s
safety.
      The Department’s September 6, 2019 Status Review report
had a change in recommendation to terminate reunification
services and set a section 366.26 hearing.




                                    5
      At the September 6, 2019 12-month review hearing, the
juvenile court terminated L.C.’s reunification services and
ordered a section 366.26 hearing for December 19, 2019.

5.    Continuance of Section 366.26 Hearing and Denial of
      L.C.’s Request for a Court-Ordered Bonding Study

       On December 19, 2019, the juvenile court continued the
section 366.26 hearing to March 6, 2020 for the completion of an
adoption readiness assessment and a hearing on L.C.’s newly
filed section 388 petition. In her petition, L.C. sought to modify
the court’s September 6, 2019 order terminating reunification
services and requested reinstatement of reunification services,
and the return of the children to her custody, or in the
alternative, unmonitored visitation. B.G. subsequently petitioned
for reunification services. His section 388 petition was also to be
heard on March 6, 2020.
       L.C. requested the court to order a bonding study. In
denying the request, the court explained a bonding study would
“just take too long” under the circumstances. However, the court
agreed with the Department that L.C. could obtain her own
bonding study.

6.    Denial of L.C.’s and B.G.’s Requested Continuance
      and Section 388 Petitions, and Termination of Their
      Parental Rights

      At the March 6, 2020 hearing, L.C., moved for a 30-day
continuance to conduct the bonding study. She explained the
bonding study had not occurred as planned due to




                                    6
misunderstandings and miscommunications among the parties.
The juvenile court denied the motion.
       The court summarily denied B.G.’s section 388 petition.
The court noted that, since his November 1, 2019 release from
custody, B.G.’s monitored visits with two-year-old A.G. had not
all gone well. The court determined that ordering reunification
services for B.G. would not serve A.G.’s best interest after nearly
18 months in her current placement.
       L.C. testified in support of her section 388 petition that she
understood the cycle of violence, complied with her case plan, and
visited her children. In denying the petition, the court observed
L.C. had failed to internalize the lessons of her court-ordered
programs and classes, as evidenced by her continuous verbal and
physically combative behavior since the termination of
reunification services. The court pointed to L.C.’s recent verbal
comments and threats towards a social worker in the children’s
presence and physical altercation with a coworker in a parking
lot. Also “startling” to the court was L.C.’s testimony that she and
B.G. had never been involved in a physical altercation. The court
found L.C. had not shown changed conditions and the requested
order would not be in the children’s best interest.
       As for the section 366.26 portion of the hearing, the
Department recommended adoption by the current foster
parents. The juvenile court found no exception to adoption
applied and terminated parental rights for A.G. The court
continued the section 366.26 hearing for J.M. because Juan M.
was not present and was still in custody.




                                     7
                          DISCUSSION

       L.C. and B.G. contend the juvenile court abused its
discretion by refusing to continue the March 6, 2020 hearing to
pursue a bonding study.
       We review the denial of a continuance for an abuse of
discretion. (In re Karla C. (2003) 113 Cal.App.4th 166, 180.) In
dependency cases, continuances shall be granted only upon a
showing of good cause (§ 352, subd. (a)), and the parent has the
burden to establish that good cause. (Renee S. v. Superior Court
(1999) 76 Cal.App.4th 187, 196.)
       L.C. and B.G. argue there was good cause to grant the
continuance. The court had permitted L.C. to obtain her own
bonding study. Yet, according to the parents, after necessary
arrangements had been made, minors’ counsel and the
Department “thwarted [L.C.’s] efforts to have the study actually
occur.” L.C. and B.G. cite no authority that minors’ counsel or the
Department acted improperly by not participating in the bonding
study in the absence of a court order. In essence, the parents are
saying they were entitled to a continuance because the planned
bonding study did not take place. This is not good cause.
       Bonding studies assist the juvenile court in determining
the applicability of the beneficial relationship exception to the
termination of parental rights under section 366.26, subdivision
(c)(1)(B)(i). (See San Diego Dep’t of Social Services v. Tina G. (in
re Tabatha G) (1996) 45 Cal.App.4th 1159, 1167.) The court,
however, is not required to order a bonding study as a condition
precedent to terminating parental rights. (In re Lorenzo C. (1997)
54 Cal.App.4th 1330, 1339.) “The denial of a belated request for
[a bonding] study is fully consistent with the scheme of the




                                    8
dependency statutes, and with due process.” (In re Richard C.
(1998) 68 Cal.App.4th 1191, 1197.)
        L.C. and B.G. argue the bonding study was necessary to
help establish the beneficial relationship exception as well as the
reinstatement of reunification services. On this record, the
juvenile court’s decision to deny a continuance for a bonding
study was not an abuse of discretion. First, as the court made
clear, even if the bonding study were favorable, it would not have
proved helpful as urged by the parents. The issue before the court
was not whether L.C. and her children were bonded, but whether
L.C. had shown she could safely parent the children. The court
also noted existing evidence in the record showed L.C.’s
relationship with her children had a negative impact on them.
        In any event, to the extent the bonding study could have
proved helpful as the parents contend, it was a question of too
little too late. The children were removed from L.C. pursuant to a
protective order on October 11, 2018. Her reunification services
were terminated on September 6, 2019. At that point, family
preservation was no longer an overriding concern. The focus
shifted to the interests of J.M. and A.G. in permanency and
stability, once they were removed from parental custody and
reunification services were terminated. (In re Lorenzo C., supra,
54 Cal.App.4th at pp. 1340-1341.) L.C.’s request for a court-
ordered bonding study was rejected in December 2019. After her
own planned study fell through, L.C., joined by B.G., did not seek
to conduct a bonding study until the March 6, 2020 section 366.26
hearing. At that point, the children had been in foster care for
nearly 18 months. Granting a continuance would have simply
added more delay to an already drawn out case. Continuances in
dependency proceedings court are expressly discouraged because




                                    9
the Legislature seeks to prevent children from remaining in
dependency limbo any longer than necessary. (In re Emily L.
(1989) 212 Cal.App.3d 734, 743; see In re David H. (2008) 165
Cal.App.4th 1626, 1635.) There was no abuse of discretion.

                         DISPOSITION

       The orders denying L.C.’s and B.G.’s section 388 petitions
to modify prior juvenile court orders and terminating their
parental rights to A.G. are affirmed. The order denying L.C.’s
petition to modify prior juvenile court orders concerning J.M is
also affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




      CURREY, J.



      We concur:




      MANELLA, P.J.



      WILLHITE, J.




                                   10